In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, entered December 21, 1962, which denied, without a hearing, his application to vacate a judgment of the former County Court, Queens County, rendered February 29, 1952, on his plea of guilty, convicting him of murder in the second degree and attempted robbery in the first degree, and imposing sentence. The appeal is here on remittitur from the Court of Appeals (15 N Y 2d 172). Order affirmed. In this proceeding defendant challenges the judgment on the ground that he was not represented by counsel at the time he was arraigned on the indictments and entered a plea of not guilty thereto. Thereafter he was assigned counsel, who represented him throughout the rest of the proceedings. There is no factual showing of prejudice. These circumstances do not constitute a deprivation of defendant’s constitutional right to counsel (People v. Tyson, 15 N Y 2d 866; People v. Combs, 19 A D 2d 639; People v. Buonopane, 24 A D 2d 764; United States ex rel. Battle v. Fay, 219 F. Supp. 798). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.